Title: To Thomas Jefferson from Jacob Gerrit Diriks, 2 July 1788
From: Diriks, Jacob Gerrit
To: Jefferson, Thomas


          Paris, “Audessus des Bains des Dames Palais Royal,” 2 July 1788. Since interview with TJ this morning, M. Tegelcan says he can furnish 4,000 to 5,000 guilders on the loan office certificate from Congress “If Your Excellency would be so kind as to testify, that the Bills are good and will be paid with the Interest … in one or two Years.” Is much in want of cash, and begs TJ to grant this favor to convince Tegelcan “that he has nothing to fear, and that the Loan office certificates are Solide.”
        